internal_revenue_service number release date index number ----------------------- ------------------------------------------------- ------------------------------------------ --------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-140672-09 date date legend taxpayer --------------------------------------------------------------------- ------------------------------------------------------------------------ state a b area dear ------------ ------------------- ----------- ------------------------------------------------------------------------ --------- this is in response to a request for rulings dated date submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 taxpayer is a farmers’ cooperative organized as a cooperative corporation under state a law taxpayer files its federal_income_tax return form 1120-c on the basis of a fiscal_year ending on ----------- taxpayer’s overall_method_of_accounting for federal_income_tax purposes is the accrual basis taxpayer is a nonexempt agricultural marketing_cooperative under subchapter_t of the code taxpayer is organized as a marketing association under the state a cooperative marketing act the act ------------------------------------------------------ section ----------provides plr-140672-09 associations organized or domesticated hereunder shall be deemed nonprofit inasmuch as they are not organized to make profits for themselves as such or for their members as such but only for their members as producers the articles of incorporation describe taxpayer’s purposes to engage in any activity involving or relating to the business of receiving grading processing drying packing storing financing marketing selling and or distribution on a cooperative basis of b or products or by- products derived therefrom of its members or conducive thereto and to engage in the handling of such b cooperatively either on an agency or a purchase and sale basis articles of incorporation article -- taxpayer’s members are some ------------------------b farmers located in area each member has a current marketing agreement with taxpayer each member also owns at least one share of taxpayer’s common_stock which is membership stock taxpayer’s articles of incorporation provide that the common_stock of this corporation may be purchased owned or held only by producers who shall patronize the corporation in accordance with uniform terms and conditions prescribed thereby and only such persons shall be regarded as eligible members of the corporation articles of incorporation article---- the common_stock has a par_value of dollar_figure-------per share articles of incorporation article --- no dividends are paid on the common_stock articles of incorporation article --- article vi of the articles of incorporation provides that e ach eligible holder of common_stock shall be entitled to only one vote in any meeting of the stockholders regardless of the number of shares of stock owned by him a significant portion of the ---------------b grown in the united_states today is grown by b growers under contract with one or more of the ---------------------------- --------- --------------------- taxpayer serves these and other b growers by providing an independent farmer-owned alternative to the large purchasers taxpayer markets b on a pooled basis for its members that b is delivered to taxpayer for marketing pursuant to the terms of the b marketing agreement the marketing agreement which each member enters into with taxpayer each year’s crop is pooled separately taxpayer purchases b from its members for marketing on a cooperative basis taxpayer then processes the b removing the --------------------------------and placing the -- --------------------------------------------------------------------------- the b in that form can be ----- plr-140672-09 ----------------------------------------------------------- taxpayer stores processed b at warehouses taxpayer sells b to a variety of customers section---of the marketing agreement authorizes taxpayer to contract in advance for the sale or all or part of the -------------------------- b the b it acquires from members sell the b to dealers manufacturers brokers or others at wholesale retail auction or otherwise before or after manufacturing or processing and within or outside this state contract for the marketing of such b or its by-products through any commission houses brokers or agents selected by the association upon consignment or otherwise fix a fair and reasonable price or prices at which such b or by-products may be sold and fix whatever terms and conditions it deems advisable taxpayer operates ---------------------------which receive b delivered by members pursuant to the marketing agreements to be marketed by taxpayer as part of the annual pool taxpayer currently is operating ---- ---------------------------strategically located across the territory it serves in addition taxpayer also purchases some b at the ---------------------------from nonmembers and from members outside of their marketing agreements these--------- purchases are not treated as member purchases nonmembers and members who sell b to taxpayer in -------purchase transactions are not eligible to share in patronage_dividends with respect to those transactions during ------- approximately --------------------------of b were purchased by taxpayer for marketing on a cooperative basis pursuant to the marketing agreements the ---------------------------handled an additional -------------------------of b acquired in -------- purchases from nonmembers and members the focus of this ruling is on payments made by taxpayer to members for their b pursuant to the marketing agreements these payments are referred to in this ruling as the b payments taxpayer occasionally purchases b in ------ purchase transactions from nonmembers who have not entered into marketing agreements and are not entitled to share in patronage_dividends taxpayer also occasionally purchases b in -------- purchase transactions from members outside of the marketing agreements as used in this ruling the term b payments does not include payments made to nonmembers or to members for b acquired in ------ purchases the term b payments also does not include any patronage_dividends that taxpayer pays to members with respect to their pool b plr-140672-09 section ----------of the state a cooperative marketing act specifically authorizes cooperative associations organized under that act to enter into marketing contracts with members a the association and its members may make and execute marketing contracts requiring the members to sell for any period of time not over years all or any specified part of their agricultural products or specified commodities exclusively to and through the association or any facilities to be created by the association the contract may provide that the association may sell or resell the products of its members with or without taking title thereto and pay over to its members the resale price after deducting all necessary selling overhead and other costs and expenses including dividends on preferred_stock not exceeding ten percent per annum and reserve for retiring the stock if any and other proper reserves and dividends not exceeding ten percent per annum upon common_stock taxpayer’s marketing agreements are annual agreements covering a single crop year and marketing season prior to the beginning of the year typically in ----------- --------------- or -------------- taxpayer sets a target for the number of pounds of b that it is willing and able to acquire from members in the upcoming year for marketing on a cooperative basis the target for --------is -------------------------- marketing agreement section -------- taxpayer then explains to members the marketing program for the upcoming year each grower interested in being part of the marketing program for the year is required to apply to be a part of the program by tendering a signed marketing agreement indicating the pounds of b the grower desires to deliver to taxpayer for the year’s pool marketing agreement section-- taxpayer sets a deadline for members to make such an application taxpayer accepts or rejects applications based upon financial limitations market conditions the applicant’s compliance with the provisions of previous marketing agreements and guidelines approved by its board_of directors after the deadline passes taxpayer totals the number of pounds covered by all accepted applications if the total exceeds the target then the number of pounds each grower is entitled to deliver may be subject_to adjustment so that the total pounds of ---- ------------------------ b will approximate the target marketing agreement section ----- taxpayer adjusts the poundage so that the total pounds in the marketing agreements totals approximately the target then d after the association has calculated any adjustment pursuant to c above it will return to grower a fully executed agreement setting forth in sec_1 the amount of his ------------------------ b poundage if grower does not wish to accept an agreement for the ------------------------ b poundage set forth in his agreement or wishes to reduce his------------------- plr-140672-09 ---------- b poundage he shall provide written notice to the association within ten days after receipt of his executed agreement marketing agreement section ------ the marketing agreement gives a member the right to deliver to the year’s pool the specified poundage of b as part of the marketing program for the year members are not legally obligated to market all those pounds through taxpayer however u nless grower delivers documented evidence satisfactory to the association of crop loss or disaster preventing grower’s compliance failure to deliver at least --- percent of the contract pounds is regarded as a breach of the marketing agreement marketing agreement section --------among other things section --------provides the following remedies for breach by a grower b if grower breaches any provision hereof i the association shall in addition to all remedies available at law or in equity be entitled to enforce the sanctions set forth herein including sanctions set forth in ---------------- or terminate this agreement and ii grower may lose his eligibility to obtain a marketing agreement for or have his ------------------------pounds reduced for breach of the marketing agreement is also a basis for terminating the membership of a member in taxpayer marketing agreement section -------- members agree to raise b in accordance with all applicable federal and state laws and regulations which relate to the production harvesting and sale of b marketing agreement section -------in addition members agree to comply with the rules and regulations relating to agricultural practices set forth in -----------------to the marketing agreement when b is harvested and ready for delivery a member agrees to deliver his b to the designated -------------------------at his own expense marketing agreement section --------there prior to acceptance by taxpayer the b is inspected and graded marketing agreement section --------the grade of b affects its value and what taxpayer is obligated to pay for it taxpayer reserves the right to reject b that does not grade within a grade eligible for purchase ‘------------------------b’ as set forth on -------------------- -------------------------------------------------------------------------------------------------------------------- subject_to the -----------------caps as set forth on schedule a-2 marketing agreement section -------- section ------of the marketing agreement provides that plr-140672-09 b ------------------------ b purchased by the association shall be pooled by the association the association shall endeavor to resell such b in its original form or processed or manufactured or as by-products together with similar products or by-products delivered by other growers under similar agreements resale shall be at prices reasonably obtainable under market conditions as determined by the association in its discretion the marketing agreement provides for payment to members for their --------------- ----------b when such b is accepted at a ----------------------- marketing agreement section --------the payment amounts per pound of b are specified in --------------------of the marketing agreement the amount_paid depends upon the grade of the b as determined by the inspectors at the ---------------------------employing company grade standards the same payment schedule applies to all members delivering b to taxpayer under marketing agreements for a year the payment to members for their b is made by check at delivery these payments are the b payments that are the subject of this ruling taxpayer establishes what it will pay for b when marketing agreements are signed which is prior to the beginning of the marketing year its policy is to set that payment at as high a level as possible based on anticipated marketing conditions as a safety valve in the event that b prices do not act in the manner expected taxpayer reserves the right to adjust the prices prior to the time that growers begin to deliver the b in the ------ the marketing agreement provides f due to economic uncertainties and world market conditions the association reserves the right to address prices for ------------------------------b on -------------------------- at any time prior to the opening of the first --------------------- ------------- marketing agreement section ----- capitalization in original section --------of the marketing agreement provides for what is done with any net_earnings of a pool determined after subtracting amounts paid to members at the time of delivery a the association may handle the pooled b or products in different ways but the net_proceeds of each pool if any less the costs of transporting handling processing manufacturing selling storing marketing products or by-products and other activities and also reserves not to exceed of the gross resale price for general association purposes shall be divided pro_rata among the growers in proportion to their deliveries of the b in such pool the division or distribution shall be plr-140672-09 made in the amounts deemed advisable by the association’s board in its discretion until all the accounts of the season are completely settled final payments made under this provision out of net_earnings of a pool determined after the pool closes are patronage_dividends taxpayer began marketing b in the manner described above after the--------------- --------------------------------------------------------------------------------------------------------------------- -------------------------- since then none of the pools covered by marketing agreements ie the pools beginning in --------have yet closed so patronage_dividends have not been paid for those pools because the rules are clear no ruling is requested as to the treatment for sec_199 purposes of patronage_dividends that may be paid_by taxpayer operating in the manner described above taxpayer made payments of approximately dollar_figure-------------- to members for their b during its fiscal_year ended ----------- - ------- all of taxpayer’s b payments were made in cash by check and were paid in accordance with the --------marketing agreements in effect during the fiscal_year ended - ----------------------since no pools closed during the year no patronage_dividends were paid to members during the year taxpayer has treated b payments as purchases for tax purposes and reported them on schedule a line of its form 1120-c taxpayer has not reported b payments as per-unit retain allocations paid in money and therefore has not reported them on schedule a line 4b of its form 1120-c because of this reporting b payments have entered into the determination of taxpayer’s cost_of_goods_sold for tax purposes taxpayer does not sell all of the b received each year prior to year end and so some b received during the year is in inventory at year end taxpayer has done a sec_199 computation in prior years in that computation it has not added back b payments taxpayer has not passed any portion of its sec_199 deduction through to members in prior years taxpayer seeks to confirm that all b payments in cash to members should be classified as per-unit retain allocations paid in money and that they should be added back in its sec_199 computation nonexempt subchapter_t cooperatives are permitted to exclude or deduct distributions to their patrons that qualify as patronage_dividends or per-unit retain allocations provided those distributions otherwise meet the requirements of subchapter_t of the code plr-140672-09 sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations may be made in money property or certificates per- unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or done for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association patronage_dividends may be paid in money property or written notices of allocation patronage_dividends paid in money and in property are excludable or deductible under sec_1382 of the code patronage_dividends paid in written notices of allocation are deductible under sec_1382 if the written notices of allocation are qualified if the notices are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the notices are later redeemed sec_1388 of the code provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of indebtedness letter of advice or other written notice which discloses to the recipient the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend for cooperatives that use pooling revrul_67_333 1967_2_cb_299 provides that pool advances are treated as per-unit retain allocations and the final pool payment made after net_earnings have been determined is treated as a patronage_dividend plr-140672-09 sec_199 of the code provides taxpayers with a deduction for income attributable to domestic_production activities for taxable years beginning in that deduction is equal to percent of the lesser_of the qualified_production_activities_income qpai or of the taxable_income determined without regard to the deduction of the taxpayer for the year under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 of the regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return provided that it does not create or increase a patronage tax loss but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_199 of the code provides that a cooperative passes through an amount of its sec_199 deduction by identifying such amount in a written notice mailed to such person during the payment period described in sec_1382 sec_1382 provides that the payment period for a year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year plr-140672-09 sec_1_199-6 of the regulations provide that in order for a patron to qualify for the sec_199 deduction sec_1_199-6 requires that the cooperative identify in a written notice the patron's portion of the sec_199 deduction that is attributable to the portion of the cooperative's qpai for which the cooperative is allowed a sec_199 deduction this written notice must be mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the taxable_year the cooperative may use the same written notice if any that it uses to notify patrons of their respective allocations of patronage_dividends or may use a separate timely written notice s to comply with this section the cooperative must report the amount of the patron's sec_199 deduction on form 1099-patr taxable_distributions received from cooperatives issued to the patron while a cooperative is permitted to disregard per-unit retain allocations and patronage_dividends in its sec_199 deduction sec_1_199-6 of the regulations provide that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 of the regulations define the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year taxpayer is a specified agricultural or horticultural cooperative within the meaning of sec_199 of the code and sec_1_199-6 of the regulations taxpayer is an organization to which part i of subchapter_t applies it is engaged in the marketing of agricultural or horticultural products ie b as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 of the code and sec_1_199-6 of the regulations which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for sec_199 purposes sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed members marketing their b through taxpayer are entitled to receive b payments when they deliver their b to a pool in accordance with taxpayer’s marketing agreements in addition when a pool closes and the pool has net_earnings above what are needed as reserves members with b in the pool are entitled to a final pool distribution plr-140672-09 taxpayer’s b payments meet the definition of per-unit retain allocations paid in money which are excludible or deductible under sec_1382 taxpayer’s b payments are paid in money by check so the paid in money requirement is met taxpayer’s b payments also meet all the requirements of the definition of per-unit_retain_allocation contained in sec_1388 which defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron first taxpayer’s b payments are paid to b growers pursuant to the state a cooperative marketing act taxpayer’s articles of incorporation and bylaws and taxpayer’s marketing agreements and thus the pursuant to an agreement requirement is met second taxpayer’s b payments to a member are made with respect to products marketed for him namely the b delivered by the member for marketing by taxpayer third the amount of the b payments to each member is fixed without reference to the net_earnings of taxpayer since at the time the payments are made taxpayer’s actual net_earnings for the pool are neither known nor determinable when taxpayer’s net_earnings for a pool are determined after the pool closes if taxpayer has net_earnings which are not required as reserves b growers are entitled to an additional distribution this additional distribution is determined based upon taxpayer’s net_earnings and is treated as a patronage_dividend not as a per-unit_retain_allocation thus taxpayer’s b payments meet all the requirements specified in subchapter_t for per-unit retain allocations because all payments are in cash by check they qualify as per-unit retain allocations paid in money taxpayer has not reported its b payments in the manner that pooling cooperatives normally do it has treated them as purchases not as per-unit retain allocations paid in money or certificates that does not mean that taxpayer should be treated as a nonpooling cooperative taxpayer operates like pooling cooperatives do where each person contributing to a pool each year receives the same amount for his or her crop except for quality and other similar adjustments while there should be little doubt that taxpayer is pooling the b received from members each year whether or not taxpayer is pooling is a moot issue for purposes of this ruling since its b payments meet the definition of per-unit retain allocations paid in money in any event nothing in subchapter_t of the code limits the exclusion or deduction for per-unit retain allocations to cooperatives with pools plr-140672-09 sec_1_199-6 of the regulations provides that sec_1_199-6 is the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that a cooperative such as taxpayer will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the cooperative in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass-through the sec_199 amount in accordance with the provisions of sec_199 of the code and the regulations thereunder we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated b is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t of the code specifically cooperatives need to include the per-unit retain allocations in inventory cost for purposes of making inventory and sec_263a computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the per-unit retain allocations the adjustments can be made to either the inventory or the line item deduction for the per-unit retain allocations in other words if the per-unit retain allocations are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the per-unit retain allocations are not deducted on a deduction line in the tax_return the per-unit retain allocations reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the per-unit retain allocations once while also preserving the integrity of its sec_263a calculation for reasons described above taxpayer’s b payments meet the definition of per- unit retain allocations paid in money such per-unit retains are to be reported in box of form 1099-patr taxable_distributions received from cooperatives taxpayer should be entitled to disregard such payments in determining the amount of its sec_199 deduction accordingly we rule as requested that taxpayer’s payments to members for b pursuant to the marketing agreement sec_1 constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code plr-140672-09 for purposes of computing its sec_199 domestic_production activitie sec_2 deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for such payments to members for b pursuant to the marketing agreements no opinion is expressed or implied regarding the application of any other provision in the code or regulations this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries cc
